     Case 2:20-cv-00928-WHA-SMD Document 20 Filed 07/12/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DANNY WEAVER, #275456,                         )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )         Case No. 2:20-cv-928-WHA-SMD
                                               )                     [WO]
ALABAMA DEPARTMENT                             )
OF CORRECTIONS, et al.,                        )
                                               )
       Defendants.                             )

              RECOMMENDATION OF THE MAGISTRATE JUDGE

       Pro se Plaintiff Danny Weaver filed this 42 U.S.C. § 1983 action on November 11,

2020. Defendants have since filed an answer, a written report with supplement, and

supporting evidentiary materials denying Plaintiff’s allegations. Docs. 12, 18. On April 19,

2021, the Court instructed Plaintiff to file a response to Defendants’ materials by May 10,

2021. Doc. 19. The Court cautioned Plaintiff that his failure to file a response would result

in a recommendation this case be dismissed for failure to prosecute. Id. To date, Plaintiff

has not filed a response to Defendants’ materials or otherwise complied with the Court’s

April 19, 2021 order.

       A federal district court has the inherent power to dismiss a case sua sponte for failure

to prosecute or obey a court order. See, e.g., Link v. Wabash R.R. Co., 370 U.S. 626, 629–

30 (1962); FED. R. CIV. P. 41(b). The Eleventh Circuit has made clear that “dismissal is

warranted only upon a ‘clear record of delay or willful contempt and a finding that lesser

sanctions would not suffice.’” Mingo v. Sugar Cane Growers Co-Op of Fla., 864 F.2d 101,
     Case 2:20-cv-00928-WHA-SMD Document 20 Filed 07/12/21 Page 2 of 3




102 (11th Cir. 1989) (per curiam) (emphasis omitted) (quoting Goforth v. Owens, 766 F.2d

1533, 1535 (11th Cir. 1985)). Here, the undersigned finds that Plaintiff has willfully failed

to file a response in compliance with the Court’s April 19, 2021 order. And considering

Plaintiff’s disregard for orders of this Court, the undersigned further finds sanctions lesser

than dismissal would not suffice in this case.

       Accordingly, the undersigned Magistrate Judge RECOMMENDS that this case be

DISMISSED without prejudice. It is ORDERED that the parties shall file any objections

to this Recommendation on or before July 26, 2021. A party must specifically identify the

factual findings and legal conclusions in the Recommendation to which each objection is

made; frivolous, conclusive, or general objections will not be considered. Failure to file

written objections to the Magistrate Judge’s findings and recommendations in accordance

with the provisions of 28 U.S.C. § 636(b)(1) shall bar a party from a de novo determination

by the District Court of legal and factual issues covered in the Recommendation, and

waives the right of the party to challenge on appeal the District Court’s order based on

unobjected-to factual and legal conclusions accepted or adopted by the District Court

except upon grounds of plain error or manifest injustice. Nettles v. Wainwright, 677 F.2d

404 (5th Cir. 1982); 11TH CIR. R. 3-1; see also Stein v. Lanning Secs., Inc., 667 F.2d 33

(11th Cir. 1982); Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc).




                                              2
Case 2:20-cv-00928-WHA-SMD Document 20 Filed 07/12/21 Page 3 of 3




 DONE this 12th day of July, 2021.




                                 Stephen M. Doyle
                                 CHIEF U.S. MAGISTRATE JUDGE




                                     3
